Case 20-12895-PDR Doc134 Filed 06/18/21 Pagelof2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE:
CASE NO.: 20-12895-BKC-PDR

CHARLES RHODES,
In proceedings under Chapter 13
BROWARD DIVISION
Debtor,
/

 

DEBTOR’S MOTION TO ALLOW DEBTOR TO CONTINUE PROSECUTION OF
OF CAUSE ACTION AGAINST THE CITY OF HOLLYWOOD

COMES NOW, the Debtor herein, by and through undersigned counsel, and files Motion to Allow
the Debtor to Continue Prosecution of Cause of Action Against the City of Hollywood, and states:

1, On March 2, 2020, the Debtor filed a pro se voluntary Chapter 13 bankruptcy petition pursuant
to Title 11 of the United States Code.

2. Fhe Debtor listed the creditors that he believes are his actual creditors.

3. The Debtor disputes any obligation to the City of Hollywood (“City”). The City filed an objection
in US Bankruptcy Court asserting it has a claim in the form of liens. The Debtor disputes this allegation.

‘4, There is a case pending, filed by the Debtor in 2018, Case CACE 18-003442, in Broward Circuit
_ Court.
5. The Debtor is seeking an order to continue prosecuting his cause of action against the City of

Hollywood.

Page |
Case 20-12895-PDR Doc134 Filed 06/18/21 Page 2of2

WHEREFORE, the Debtor requests this Court to enter an order Allowing the Debtor to continue his

prosecution against the City of Hollywood.

Thereby certify that a true copy of the foregoing has been sent by U.S. Mail to the attached service
list on the 21st day of June, 2021. I hereby certify that Iam admitted to the Bar of the United States District

Court for the Southern District of Florida.

US Trustee, electronically
Robin Weiner Trustee, electronically

Kendra Breeden, Esq., electronically

Page 2

BIGGE & RODRIGUEZ, P.A.
Attorneys for Debtor

915 Middle River Dr, Ste. 401
Ft Lauderdale, FL 33304
(954) 400-7322

(954) 400-5449 Facsimile
brpa@biggerodriguez.com

By:___ /S/ROBERT J. BIGGE, JR.
ROBERT J. BIGGE, JR., ESQ,
Florids Bar. No. 906610
